


109 HR 5489 IH: To direct the Secretary of Homeland Security to make

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5489
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Homeland Security to make
		  grants to States to provide for the publication of security and emergency
		  information in telephone directories.
	
	
		1.Short titleThis Act may be cited as the
			 Preparedness Information Publication Incentive Act of 2006.
		2.Grants for
			 publication of security and emergency information in telephone
			 directories
			(a)Program
			 authorizedThe Secretary of Homeland Security shall make grants
			 to States to provide for the publication of security and emergency information
			 in telephone directories.
			(b)Use of
			 fundsAmounts awarded to a State in grants under this section may
			 be used by the State—
				(1)to develop
			 security and emergency information to be published in telephone directories;
			 and
				(2)to provide
			 financial assistance to publishers of telephone directories in the State that
			 agree to publish the information in designated sections of the
			 directories.
				(c)Required
			 informationSecurity and emergency information developed by a
			 State under subsection (b)(1) shall include, at a minimum, the
			 following:
				(1)A
			 guide for family emergency preparedness.
				(2)A
			 list of supplies for family emergency preparedness.
				(3)A
			 list of local radio and television stations that can be accessed in the event
			 of an emergency.
				(4)Preparedness and
			 safety information for weather-related emergencies.
				(5)Information
			 concerning emergency evacuation routes.
				(6)Information
			 concerning the threat of hazardous material accidents.
				(7)A
			 description of the Amber Alert program as well as the contact telephone number
			 to report or respond to such an alert.
				(8)A
			 description of the Homeland Security Advisory System.
				(9)An explanation of
			 nuclear, biological, and chemical weapons, a description of the signs and
			 symptoms of exposure to such weapons, and instructions for self-care in the
			 event of exposure to such weapons.
				(10)Instructions for
			 performing basic first aid and cardiopulmonary resuscitation.
				(d)ApplicationsTo
			 be eligible to receive a grant under this section, a State shall submit to the
			 Secretary an application—
				(1)at
			 such time and in such manner as the Secretary requires;
				(2)containing a
			 description of the agreements entered into by the State with publishers of
			 telephone directories for the publication of security and emergency
			 information; and
				(3)containing such
			 other information as the Secretary may require.
				(e)Maximum amount
			 of grantsThe maximum amount of grants awarded to a State under
			 this section in a fiscal year shall be $200,000.
			(f)State
			 definedIn this section, the term State includes the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin
			 islands, and any other territory or possession of the United States.
			(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $11,200,000 for fiscal year 2007.
			
